              Case 1:19-cr-01211-JB Document 54 Filed 04/14/20 Page 1 of 4


                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

       vs.                                                                 Case No. 13-CR-3295 WJ

LARRY MITCHELL HOPKINS,

               Defendant.

    SENTENCING MEMORANDUM FOR DEFENDANT LARRY MITCHELL HOPKINS
           REQUESTING VARIANCE PURSUANT TO 18 U.S.C. § 3553(A)

       COMES NOW Defendant Larry Mitchell Hopkins, by and through counsel, Kelly O’Connell,

hereby submitting this Sentencing Memorandum, requesting a variance pursuant to 18 U.S.C. §

3553(a) and respectfully requests the Court to take into consideration the information contained herein

at the time of Defendant’s sentencing.

                                         I. BACKGROUND

       Thursday, January 2, 2020, Defendant Hopkins, 70, pleaded guilty to Felon in Possession.

Hopkins admitted he committed this offense in San Juan County by possessing multiple firearms on

Nov. 28, 2017, as well as possessing ammunition after conviction of felonies in Michigan, Oregon, and

South Dakota, including illegal weapon possession.

       Larry Hopkins was initially charged, then mentally examined and found legally competent by

Dr. Michael Rodriguez, entered 1/02/2020. Afterward, Hopkins took a plea. On 4/13/20, a US

Sentencing Memorandum was filed on Hopkin’s background. Overall, U.S. Sentencing Guidelines are

advisory, according to United States v. Booker, 543 U.S. 220, 234 (2005). The standard for sentencing

is general “reasonableness,” as detailed in United States v. Rita, 2007 WL 1772146 (June 21, 2007).
              Case 1:19-cr-01211-JB Document 54 Filed 04/14/20 Page 2 of 4


                                            II ARGUMENT

        Would it be reasonable to allow Larry Hopkins to be released now on time served instead of

serving 21 more months? Yes, based on these facts: A lack of harm to others, advanced age, infirmities,

acceptance of law breaking, a repentant attitude, and determination to avoid past mistakes and former

colleagues. Mr. Hopkins is not inherently bad, nor prone to violence. Instead, he’s one who’s resisted

the law in typically minor ways, yet with a habit of challenging authority. His past crimes include

impersonating an officer while bounty hunting, and a federal conviction for failure to pay child support.

        So despite Hopkins’ conviction for Felon in Possession, he’s never been accused of a crime of

violence. Instead, his current case traces back several years to a meeting on his property in Flora Vista,

NM where he and friends mustered a militia, a constitutional right under the 2nd Amendment.

        Mr. Hopkins’ mistake was storing training weapons in his house, including pistols, rifles and

shotguns. Given the camp’s meager accommodations, firearms were stacked in a back room of

Hopkin’s trailer. Yet, there’s no disagreement Hopkins violated the strict rule of the applicable law in

this case.

        When confronted with the accusation the group was training to kill President Barack Obama or

Hillary Clinton, Hopkins seemed puzzled and replied the group never trained for, nor even discussed

such violence. (Presentence Investigation Report [Doc. 49] ) Hopkins related how a mentally ill

individual tried to join, began spouting crazy ideas, then was immediately banned. Hopkins theorizes

this individual may have been the source of this rumor.

        But if Larry Hopkins had not gone to Sunland Park with the United Constitutional Patriots

(UCP), he probably would not be in court now. When media and state outrage over UCP border

activities boiled over, Larry was suddenly charged in a years-old case.

        Ironically, Mr. Hopkins was never charged with a crime in Sunland Park, despite intense

scrutiny. This, and the fact the US Border Patrol cooperated with the UCP in processing those illegally

entering the US obviously gave Larry a strong sense he was in the right.
             Case 1:19-cr-01211-JB Document 54 Filed 04/14/20 Page 3 of 4




                                           CONCLUSION

Federal Prosecutors ask for 21 months incarceration. But numerous elements argue for less time:

   1. Larry Hopkins is 70 years old.

   2. The Feds only request 21 months, of which Larry Hopkins already served more than half.

   3. Hopkins is not charged with a violent or vicious crime.

   4. Hopkins does not deny guilt.

   5. Hopkins is sickly. Obesity and bad legs place him in a prison wheelchair, despite walking in.

   6. Hopkins was beaten in prison, on camera, after being placed in general population with the

       same border crossing group he had just helped detain. The outcome was predictably barbaric.

   7. If Hopkins contracts COVID-19 in confinement, at his age, weight and infirmity, he may perish.

   8. Hopkin’s jailing and prosecution already inhibited other patriot border groups.

   9. Hopkins sees the error of his ways and now abjures more border, militia, or gun activities.

   10. Libertarianism, the political ethos of the Enlightenment, fixated on liberty, and was central to

       the ideas of the Founders, Jefferson, Madison and Locke. It holds unnecessarily long prison

       sentences defeat the humane ends of a principled legal system.

                                             Respectfully submitted,

                                             KELLY O'CONNELL

                                             K       O'C                    /s
                                             Kelly O'Connell
                                             P.O. Box 1922
                                             Las Cruces, New Mexico 88004
                                             575-805-2103 Phone
                                             575-708-2538 Fax
                                             575-496-6359 Cell
              Case 1:19-cr-01211-JB Document 54 Filed 04/14/20 Page 4 of 4



                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 14th of April, 2020, I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing.

George Kraehe
U.S. Attorney’s Office
Office of the U.S. Attorney 201 3rd Street, Suite 900
Albuquerque, NM 87102
Tel: (505) 346-7274
Fax: (505) 346-7296

Holland S. Kastrin
U.S. Attorney’s Office
Office of the U.S. Attorney 201 3rd Street, Suite 900
Albuquerque, NM 87102
Tel: (505) 346-7274
Fax: (505) 346-7296

                                                        K    O'C
                                                        KELLY O'CONNELL
